Holmes, J.,
dissenting in part and concurring in judgment. Although I concur in the judgment, I disagree with the tortuous path by which the majority arrives at this judgment.
The law of this case, if stated in syllabus form, should be as follows:
“The court of common pleas is deprived of jurisdiction, in a workers’ *151compensation case, when the appealing party exhausts his administrative remedies, is granted an additional twenty days, pursuant to R.C. 4123.522, to perfect his appeal to the court of common pleas and fails to file his notice of appeal within the additional twenty-day period.”
R.C. 4123.522 provides, inter alia, that “* * * such person may take the action afforded to such person within twenty days after the receipt of such notice of such determination of the industrial commission. * * *” (Emphasis added.) Under this section, when a party fails to receive an administrative order, and the time for an appeal has lapsed, the party has been legislatively provided an additional twenty days to perfect that appeal. In this case, the appellant had exhausted her administrative remedies when the Industrial Commission refused her appeal on March 2, 1978. At that point, her next procedural step would have been an appeal directly to the court of common pleas.
The majority here incorrectly holds that R.C. 4123.522 is exclusively an intra-agency remedy. The plain language of the statute which I have emphasized above refutes such position of the majority. This section clearly provides an additional twenty days in which to perfect an appeal when the original appeal period has lapsed through no fault of the party. There is absolutely nothing in the plain language of this statute to indicate that it may not be used by a party who fails to receive- notification of an Industrial Commission decision. The majority has failed to cite any authority to refute the reasonable meaning of this plain language that such section was to be read and applied in pari materia with R.C. 4123.519, the net effect being that under these circumstances an additional twenty days after the notice was received from the Industrial Commission within which the party could file an appeal to the court of common pleas.
The cases as cited by the majority in this regard, Cadle v. General Motors Corp. (1976), 45 Ohio St. 2d 28 [74 O.O.2d 50], and Starr v. Young (1961), 172 Ohio St. 317 [16 O.O.2d 105], in no manner would require the position taken by the majority. I am in complete agreement that an appeal must be perfected strictly according to statute. But where, within Ohio’s Constitution or case law, is it set forth that the General Assembly may not provide by statute, as was done here in enacting R.C. 4123.522, that upon good cause being shown by a party, the time within which an appeal may be filed is extended for an additional reasonable period of time? In my review, I have found none.
However, returning to the cause before us, appellant’s second appeal to the Industrial Commission was a futile act. State, ex rel. Dodson, v. Indus. Comm. (1979), 58 Ohio St. 2d 399 [12 O.O.3d 345]. The Industrial Commission had previously refused to hear the appeal. The appellant applied for and received relief, pursuant to R.C. 4123.522, in order to appeal her claim to the court of common pleas. She had already missed her original sixty-day appeal period and was granted an additional twenty days to perfect that appeal. She *152failed to file her notice of appeal within the additional period. As a result, the court of common pleas does not have jurisdiction to hear this case.
Accordingly, I concur in the judgment herein affirming the court of appeals.